Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
	Claims 1-15 are pending and allowed.
	
Withdrawn objections
	The objection to the specification is withdrawn in light of amendments made by the applicant.
	The objection to the drawings is withdrawn in light of the petition being granted on 01/07/2022.

Withdrawn rejections
The rejection of claims 1-15 under 35 USC 112(b) is withdrawn in light of amendments made by the Applicant.
	The rejection of claims 1-15 under 35 USC 112(a) is withdrawn in light of amendments made by the Applicant.

Information request under 1.105
	The information provided by the applicant in response to the request under 1.105 has been reviewed and was found to be immaterial to patentability.

Reasons for allowance
The claims all require lettuce variety Roscoe. There is no teaching or suggestion in the art of a lettuce plant having the characteristics of lettuce variety Roscoe. The closest prior art is discussed in the Non-Final Rejection filed 12/21/2021.  

Conclusion
	Claims 1-15 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID R BYRNES/Examiner, Art Unit 1662                                                                                                                                                                                                        
/MATTHEW R KEOGH/Primary Examiner, Art Unit 1663